DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 03/04/2022 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(A) Claim 79 has been cancelled.  This amendment addresses an improper dependent claim as claim 79 is drawn to the DK-A-221 peptide (formula II) but depends from claim 65 that is limited to the WL12 peptide (formula I).  The subject matter is properly captured in claim 57.

(B) Claims 26, 59, 60, 70, 81, and 82 have been amended as follows:
In claim 26, the last line of part (a) of the claim, the phrase “between the linker and the peptide” has been replaced with the phrase --between the linker and the primary amine group--.  This amendment addresses a lack of antecedent support for subject matter.
In claim 26, the second-to-last line of the claim, the phrase “heteroaryl; or” has been replaced with the phrase --heteroaryl; and--.  This amendment addresses improper Markush language format.
In claim 59, the last line of the claim, the phrase “comprises a compound of formula (II) and the” has been deleted.  This amendment addresses a typographical error.  
In claim 60, the first line of the claim, the phrase “The of compound claim 27” has been replaced with the phrase --The compound of claim 1--.  This amendment addresses a typographical error and improper dependent claim.
In claim 70, the last line of part (a) of the claim, the phrase “between the linker and the peptide” has been replaced with the phrase --between the linker and the primary amine group--.  This amendment addresses a lack of antecedent support for subject matter.
In claim 70, the second-to-last line of the claim, the phrase “heteroaryl; or” has been replaced with the phrase --heteroaryl; and--.  This amendment addresses improper Markush language format.
In claim 81, the first line of the claim, the phrase “The of compound claim 65” has been replaced with the phrase --The compound of claim 65--.  This amendment addresses a typographical error. 
In claim 82, the first line of the claim, the phrase “claim 81” has been replaced with the phrase --claim 80--.  This amendment addresses an improper dependent claim, and mimics what was done for dependencies of claims 60 and 61.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the completely defined cyclic peptide species and the attachment of the species to the linker and/or reporter moiety using a particular amino acid residue.  The closest prior art are Miller et al. (from IDS; US 2014/0294898 A1; “Miller”) and Chatterjee et al. (of record; from IDS; 2017 Biochem. Biophys. Res. Commun. 483: 258-263; published online 12/24/2016; “Chatterjee”).  However, the declaration under 37 CFR 1.130 filed 03/04/2022 is sufficient to overcome the rejection of claims based upon the Chatterjee reference because the declaration establishes that (1) the work in the Chatterjee reference was based on the collective work of the co-inventors of the application alone, and (2) the other co-authors listed on the Chatterjee reference did not contribute to the subject matter of the Chatterjee reference that is part of the inventive subject matter of the presently claimed invention. Miller discloses a broad genus of PD-L1 binding peptides, and teaches that the peptides may be used as PET imaging agents by adding a radioactive tracer (¶ 0333; and Examples 1-128).  However, the prior art provides no rationale to choose the particular cyclic peptide species from Miller and attach a reporter moiety to a particular amino acid residue on the peptide, as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618